DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-10 and 14-19 are pending.  Claims 11-13 and 20-21 are cancelled.  Claims 1 and 14 are independent.  
Response to Amendment
The rejection of claims 1-10 and 14-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments to the claims.
The rejection of claims 1-10 and 14-19 under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2004/0102350) is maintained. 
The provisional rejection of claims 1-10 and 14-21 on the ground of nonstatutory double patenting with copending Application Numbers: 14/879,355 and 15/199,112 is maintained.    
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered. Applicant’s urge that Baker et al. do not teach the cleaning/washing agent “includes a non-ionic surfactant, a preservative, and a chelating agent,” as required by the amended claims presented for examination.  Applicants specifically urge that Baker et al. do not teach a cleaning system comprising any cleaning/washing agent in combination with any protective agent (cationic surfactant with the organosilane) as claimed.

 Accordingly, the teaching of Baker et al. is maintained.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2004/0102350).
Baker et al. teach a cleaning system configured to remove unwanted matter from sports gear and laundry, the cleaning system using a composition for cleaning and washing by hand and/or mechanical washing machine washing.  See [0554] for a step 
The protective agent comprising the claimed cationic surfactant and quaternary ammonium surfactant blend is met by Baker et al. teaching their composition for treating shoes include both quaternary ammonium cations [0215] with mixtures of silicone and silanated silica in [0465-0471].  In [0295] Baker et al. teach that the dissolution and/or dispersion properties of the composition be such that substantially all of the cleaning agents be dissolved prior to the end of the treating cycles. More preferably, it is desired that substantially all of the cleaning agents be dispersed prior to the end of the treatment in which it was added since a poor dispersion would have residual largely undissolved treatment which is aesthetically unpleasing to the consumer and would in many case be uncomfortable to wear.  See [0294-0295].
Baker et al. teaches a sprayable cleaning system [0096] comprising a cleaning agent with lauryl trimethyl ammonium chloride antistatic agent [0235], at least 1% to about 15% chelator [0102 and 0442]], 3% to about 80% nonionic/cationic surfactants [0180-0181], at least one organosilane antimicrobial [0463-0471] and a plurality of enzymes [0534-0536].  Also see [0241] to the inclusion of cationic surfactants.  
Baker et al. teach in (0215-0218) substituted ammonium cations include methyl-, dimethyl, trimethyl-ammonium cations with amine oxides illustrated by C12-14 
Baker [0235] teaches the Lauryl trimethyl ammonium chloride which is the antistatic agent encompassing the instant claims for use in the analogous art of cleaning and providing lasting protective properties to sports gear and equipment.  It is the Examiners position that including this ingredient as taught by the prior art would result in the fabric/sports gear being antistatic as required in the amended claims.  Burden is on Applicant to prove otherwise. 
Claim 2 amendment to fabric softener is taught in [0101] and example 7.
Examiner notes that Baker et al. [0370], guide one of ordinary skill to where the cleaning composition is different from the conditioning composition, and specifically guides one of ordinary skill to lower or eliminate the amount of disinfectant in each subsequent composition since reducing and negating the need for ingredients in either composition is a useful formulation approach.  See [0370].  
See Baker et al. teach removing unwanted matter from sports gear and laundry, the cleaning system using a composition for cleaning and washing by hand and/or mechanical washing machine washing.  See [0554] for a step of application by hand.  On page 44, [0564], lines 5-6, Baker et al. teach cleaning in the wash cycle of a washing machine.
It is the Examiner’s position that the limitation to create a bonded barrier of the organosilane with the fabric such to prevent odors from at least one of bacteria, mold and mildew is met by the prior art teaching that their composition disinfects, deodorizes and cleans.  See [0007].  Baker et al. teach enzymes, preservatives and antimicrobials 
In [0377] Baker et al. teach their composition imparts antibacterial benefits against gram +/- bacteria, fungi, viruses, and other microbes.  In [0370 and 0379] teach sanitizing benefits are bonded on the treated sports equipment.  See also [0561], [0615] and [0611] teaching the cleaning system of Baker cleans with a cleaning agent in a washing step and imparts benefits (waterproofing, antistatic, antibacterial, etc). Thus,  Baker et al. specifically teach the claimed washing composition comprising an enzyme, surfactant, a preservative and an antimicrobial for the wash cycle and Baker et al. teach components making up the protective agent ie. surfactant, preservative and an antimicrobial for use in the wash or the rinse cycle.  Examiner notes that Baker et al. [0370], guide one of ordinary skill to where the cleaning composition is different from the conditioning composition, and specifically guides one of ordinary skill to lower or eliminate the amount of disinfectant in each subsequent composition since reducing and negating the need for ingredients in either composition is a useful formulation approach.  See [0370].
Regarding the 2 step water based treatment process of claim 14, because Baker et al. guide one of ordinary skill to clean sports gear by hand or by washing machine in a 2 step process of application and agitation by hand and/or machine and further guide 
Baker et al. teach their washing agent comprising an enzyme, surfactant, a preservative and an antimicrobial in claim 2 and [0101] teaching the washing agent for the wash cycle.  See [0108] in Baker et al. teach the protective agent comprises a surfactant, preservative and an antimicrobial for use in the wash or the rinse cycle.  Baker et al. teach the fabric conditioning agents include quaternary ammonium salts, which are commonly well known antistatic agents, and thus it is the Examiner's position that imparting an anti-static agent is well within the prevue of one of ordinary skill reading Baker et al. teaching quaternary ammonium salts as their fabric conditioning agents in claim 14.  
Baker et al. do not exemplify a cleaning agent creating a bonded barrier of their organosilane with fabric as recited by the instant claims 1 and 14.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed cleaning system wherein there is a bonded organosilane with the fabric as claimed because Baker et al. specifically teach quaternary ammonium cations and mixtures of silicone and silanated .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-36 of copending Application No. 14/879,355.  Although the claims at issue are not identical, they are not patentably distinct from each other because the cleaning system claimed in ‘355 are drawn to a similar composition comprising the same enzyme, surfactant, preservative, and antimicrobial cleaning agent and similar protective agent comprising organosilane and quaternary ammonium cationic surfactant.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-48 of copending Application No. 15/199,112.  Although the claims at issue are not identical, they are not patentably the cleaning system claimed in ‘112 are drawn to a similar composition comprising the same enzyme, surfactant, preservative, and antimicrobial cleaning agent and similar protective agent comprising organosilane and quaternary ammonium cationic surfactant.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764